            Case 3:17-cr-00657-JAH Document 33 Filed 10/14/20 PageID.72 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November 1, 1987)
     RICHARD LUIS SANDOVAL-CHAVARRIA (I)
                                                                        Case Number:

                                                                     Karen M Stevens
                                                                     Defendant's Attorney
REGISTRATION NO.              . 21136-359                                                                    OCT 1 •± 2020
•-                                                                                                      -·----···~,--, -·- .... ·-·--- """'-
                                                                                                     CLER I< U:3 DISTRICT COURT
THE DEFENDANT:                                                                                    SOUTHERN DISTf,1(CT OF CALIFORNIA
                                                                                                  BY                  ,,.__               DEPUTY
C8l admitted guilt to violation ofallegation(s) No.        1, 2

 D   was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

             1-2                    nvl, Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                            . JOHN A. HOUSTON
                                                                          ITED STATES DISTRICT JUDGE
            Case 3:17-cr-00657-JAH Document 33 Filed 10/14/20 PageID.73 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                RICHARD LUIS SANDOVAL-CHAVARRIA (I)                                      Judgment - Page 2 of2
CASE NUMBER:              3:l 7-CR-00657-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months consecutive to the sentence imposed in case 20CR1503-JAH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 t8l   The court makes the following recommendations to the Bureau of Prisons:

       Incarceration in Tucson




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     ~
                 - - - - - - - - - AM                          on
                                                                    ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------                                ---------------
  at
       ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3:17-CR-00657-JAH
